--------------------------------------------------------------------------------

Exhibit 10.7
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of June 9, 2014 by and
between Asterias Biotherapeutics, Inc. (“Asterias”), a Delaware corporation, and
Pedro Lichtinger ("Executive").
 

 
1.
Engagement; Position and Duties.

 
(a)            Asterias agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the Board of Directors of Asterias may from
time to time determine.  Executive shall be employed by Asterias on a full-time
basis unless Exhibit A provides for part-time employment.  Executive shall
devote Executive’s best efforts, skills, and abilities to the business of
Asterias and its Related Companies pursuant to, and in accordance with, business
policies and procedures, as fixed from time to time by the Board of Directors
(the “Policies”).  Executive covenants and agrees that Executive will faithfully
adhere to and fulfill the Policies, including any changes to the Policies that
may be made in the future.  Executive shall be provided with a copy of Asterias’
employee manual (the “Manual”) which contains the Policies. Asterias may change
its Policies from time to time, in which case Executive will be notified of the
changes in writing by a memorandum, a letter, or an update or revision of the
Manual. Asterias expressly agrees that the Executive shall be permitted to
continue his service on the following Boards of Directors: (1) The Boys and
Girls Clubs of America, (2) Laboratorios Sanfer, SA de CV, and (3) Brazil
Foundation.
 
(b)            Performance of Services for Related Companies.  In addition to
the performance of services for Asterias, Executive shall, to the extent so
required by Asterias, also perform services for one or more members of a
consolidated group of which Asterias is a part ("Related Company"), provided
that such services are consistent with the kind of services Executive performs
or may be required to perform for Asterias under this Agreement.  If Executive
performs any services for any Related Company, Executive shall not be entitled
to receive any compensation or remuneration in addition to or in lieu of the
compensation and remuneration provided under this Agreement on account of such
services for the Related Company.  The Policies will govern Executive’s
employment by Asterias and any Related Company for which Executive is asked to
provide Services. In addition, Executive covenants and agrees that Executive
will faithfully adhere to such additional policies as may be established from
time to time by the board of directors of any Related Company for which
Executive performs services, to the extent that such policies and procedures are
provided to Executive and differ from or are in addition to the Policies adopted
by Asterias.
 
(c)            No Conflicting Obligations.  Executive represents and warrants to
Asterias and each Related Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations under this Agreement or that would prohibit Executive,
contractually or otherwise, from performing Executive’s duties as under this
Agreement and the Policies.
 
(d)            No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to Asterias and each Related Company that
Executive will not use or disclose, in connection with Executive’s employment by
Asterias or any Related Company, any patents, trade secrets, confidential
information, or other proprietary information or intellectual property as to
which any other person has any right, title or interest, except to the extent
that Asterias or a Related Company holds a valid license or other written
permission for such use from the owner(s) thereof.  Executive represents and
warrants to Asterias and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.

--------------------------------------------------------------------------------



 
2.
Compensation

 
(a)            Salary.  During the term of this Agreement, Asterias shall pay to
the Executive the salary shown on Exhibit A.  Executive's salary shall be paid
in equal semi-monthly installments, consistent with Asterias’ regular salary
payment practices.  Executive's salary may be increased from time-to-time by
Asterias, Executive's salary shall be reviewed on an annual basis, or more often
if appropriate, and shall be set consistent with a compensation philosophy which
targets the 50th percentile of a group of comparator companies selected by the
Board of Directors or a compensation committee of the Board of Directors.
 
(b)            Bonus.  Executive shall receive an annual bonus opportunity. Such
bonus shall be determined based on both (1) a compensation philosophy which
targets the 50th percentile of a group of comparator companies selected by the
Board of Directors or a compensation committee of the Board of Directors and (2)
the extent to which Executive achieved the goals or milestones for the year as
reasonably set by the Board.
 
(c)            Expense Reimbursements. Asterias or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (but not
expenses of commuting to work) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers, receipts, or other documentation.
 
(d)            Equity and Benefit Plans.  Executive is receiving certain stock
options and Restricted Stock as set forth in Exhibit A. Every year, the Board of
Directors of Asterias will consider whether to grant Executive additional stock
options or Restricted Stock consistent with an overall compensation philosophy
which targets the 50th percentile of a group of comparator companies selected by
the Board of Directors or a compensation committee of the Board of Directors. In
addition, Executive may be eligible (to the extent Executive qualifies) to
participate in certain retirement, pension, life, health, accident and
disability insurance, stock option or other similar employee benefit plans which
may be adopted by Asterias (or a Related Company) for its employees. Asterias
and any Related Company have the right, at any time and without any amendment of
this Agreement, and without prior notice to or consent from Executive, to adopt,
amend, change, or terminate any such benefit plans that may now be in effect or
that may be adopted in the future, in each case without any further financial
obligation to Executive.  Any benefits to which Executive may be entitled under
any benefit plan shall be governed by the terms and conditions of the applicable
benefit plan, and any related plan documents, as in effect from time to time. 
If Executive receives any grant of stock options or restricted stock under any
stock option, restricted stock, or stock purchase plan of Asterias or any
Related Company, the terms and conditions of the stock options or restricted
stock, and Executive’s rights with respect to the stock options or restricted
stock, shall be governed by (i) the terms of the applicable stock option,
restricted stock, or stock purchase plan, as the same may be amended from time
to time, and (ii) the terms and conditions of any stock option, restricted
stock, or stock purchase agreement and related agreements that Executive may
sign or be required to sign with respect to the stock options or restricted
stock.
2

--------------------------------------------------------------------------------


(e)            Vacation; Sick Leave.  Executive shall be entitled to the number
of days of vacation and sick leave (without reduction in compensation) during
each calendar year shown on Exhibit A or as may be provided by the Policies
(whichever is greater).  Executive’s vacation shall be taken at such time as is
consistent with the needs and Policies of Asterias and its Related Companies. 
All vacation days and sick leave days shall accrue annually based upon days of
service.  Executive’s right to leave from work due to illness is subject to the
Policies and the provisions of this Agreement governing termination due to
disability, sickness or illness.  The Policies governing the disposition of
unused vacation days and sick leave days remaining at the end of Asterias’
fiscal year shall govern whether unused vacation days or sick leave days will be
paid, lost, or carried over into subsequent fiscal years.
 
3.                   Competitive Activities. During the term of Executive's
employment, and for one year thereafter, Executive shall not, for Executive or
any third party, directly or indirectly employ, solicit for employment or
recommend for employment any person employed by Asterias or any Related
Company.  During the term of Executive's employment, Executive shall not,
directly or indirectly as an employee, contractor, officer, director, member,
partner, agent, or equity owner, engage in any activity or business that
competes or could reasonably be expected to compete with the business of
Asterias or any Related Company, except to the extent such activities by
Executive are approved by the Board of Directors of Asterias.  Executive
acknowledges that there is a substantial likelihood that the activities
described in this Section would (a) involve the unauthorized use or disclosure
of Asterias’ or a Related Company's Confidential Information and that use or
disclosure would be extremely difficult to detect, and (b) result in substantial
competitive harm to the business of Asterias or a Related Company.  Executive
has accepted the limitations of this Section as a reasonably practicable means
of preventing such use or disclosure of Confidential Information and preventing
such competitive harm.
 

 
4.
Inventions/Intellectual Property/Confidential Information

 
(a)            As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by Asterias, or any Related
Company, which Executive may conceive or make while performing services for
Asterias or a Related Company shall be the sole and exclusive property of
Asterias or the applicable Related Company.  Executive hereby irrevocably
assigns and transfers to Asterias, or a Related Company, all rights, title and
interest in and to all Intellectual Property that Executive may now or in the
future have under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration.  Asterias and the Related Companies will be
entitled to obtain and hold in their own name all copyrights, patents, trade
secrets, trademarks and other similar registrations with respect to such
Intellectual Property.
 
(b)            Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to Asterias or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by Asterias or a Related Company and agrees
not to assert any Moral Rights with respect thereto.  Executive shall confirm in
writing any such ratifications, consents, and agreements from time to time as
requested by Asterias or Related Company.
3

--------------------------------------------------------------------------------


(c)            Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which Asterias or a Related Company may deem necessary in order to enable
Asterias or a Related Company, at its expense, to apply for, prosecute, and
obtain patents of the United States or foreign countries for the Intellectual
Property, or in order to assign or convey to, perfect, maintain or vest in
Asterias or a Related Company the sole and exclusive right, title, and interest
in and to the Intellectual Property.  If Asterias or a Related Company is unable
after reasonable efforts to secure Executive’s signature, cooperation or
assistance in accordance with the preceding sentence, whether because of
Executive’s incapacity or any other reason whatsoever, Executive hereby
designates and appoints Asterias or any Related Company or its designee as
Executive’s agent and attorney-in-fact, to act on Executive’s behalf, to execute
and file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect Asterias’ or a Related
Company’s rights in the Intellectual Property.  Executive acknowledges and
agrees that such appointment is coupled with an interest and is irrevocable.
 
(d)            Disclosure of Intellectual Property.  Executive agrees to
disclose promptly to Asterias or a Related Company all Intellectual Property
which Executive may create or conceive solely, jointly, or commonly with
others.  This paragraph is applicable whether or not the Intellectual Property
was made under the circumstances described in paragraph (a) of this Section. 
Executive agrees to make such disclosures understanding that they will be
received in confidence and that, among other things, they are for the purpose of
determining whether or not rights to the related Intellectual Property is the
property of Asterias or a Related Company.
 
(e)            Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
Asterias or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of Asterias or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of Asterias or a Related Company, or (ii) which
does not result from any work performed by Executive for Asterias or a Related
Company.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of Asterias or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of Asterias or a Related Company, or actual or
demonstrably anticipated research or development of Asterias or a Related
Company; or (3) results from any work performed by Executive for Asterias or a
Related Company shall be assigned and is hereby assigned to Asterias or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit B.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by Asterias
or a Related Company that relates to the actual or proposed business of Asterias
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit C in a manner that does not violate any third party rights.
4

--------------------------------------------------------------------------------


(f)            Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of Asterias and one or more Related Companies.  Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information.  Confidential Information
also shall include any information of any kind, whether belonging to Asterias, a
Related Company, or any third party, that Asterias or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party.  Confidential Information does not include:  (i) information that
is or becomes publicly known through lawful means other than unauthorized
disclosure by Executive; (ii) information that was rightfully in Executive's
possession prior to Executive’s employment with Asterias and was not assigned to
Asterias or a Related Company or was not disclosed to Executive in Executive’s
capacity as a director or other fiduciary of Asterias or a Related Company; or
(iii) information disclosed to Executive, after the termination of Executive’s
employment by Asterias, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from Asterias or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of Asterias, a
Related Company, or any third party with whom Asterias or a Related Company has
a contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by Asterias or any Related Company.  Executive
further agrees that Executive will not, without the prior written approval by
Asterias or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by Asterias or a
Related Company in the course of Executive’s employment.
 
5.                   Termination of Employment.  Executive understands and
agrees that Executive’s employment has no specific term.  This Agreement, and
the employment relationship, are "at will" and may be terminated by Executive or
by Asterias (and the employment of Executive by any Related Company by be
terminated by the Related Company) with or without cause at any time by notice
given orally or in writing.  Except as otherwise agreed in writing or as
otherwise provided in this Agreement, upon termination of Executive's
employment, Asterias and the Related Companies shall have no further obligation
to Executive by way of compensation or otherwise as expressly provided in this
Agreement or in any separate employment agreement that might then exist between
Executive and a Related Company.
 
(a)                Payments Due Upon Termination of Employment.  Upon
termination of Executive's employment with Asterias and all Related Companies at
any time and for any reason, Executive will be entitled to receive only the
severance benefits set forth below, but Executive will not be entitled to any
other compensation, award, or damages with respect to Executive’s employment or
termination of employment.
 
(i)              Termination for Cause, Death, Disability, or Resignation.  In
the event that the employment of Executive is terminated for Cause, or is
terminated as a result of death, Disability, or resignation, Executive will be
entitled to receive payment for all accrued but unpaid salary, accrued but
unpaid bonus, if any, and vacation accrued as of the date of termination of
Executive’s employment.  Executive will not be entitled to any cash severance
benefits or vesting of any stock options or other equity or cash awards.
 
(ii)            Termination Without Cause and Resignation for Good Reason.  In
the event that the employment of the Executive is terminated by Asterias without
“Cause” as defined in this Agreement or resigns for "Good Reason," otherwise
than within twelve (12) months following a “change in control” as defined in
this Agreement, Executive shall receive payment for all accrued but unpaid
salary, accrued but unpaid bonus, if any, and vacation accrued as of the date of
termination of Executive’s employment, and as severance compensation (A) three
months of base salary if Executive’s employment is terminated within the first
12 months of employment, or (B) six months of base salary if Executive’s
employment is terminated after 12 months of employment, and (C) accelerated
vesting of fifty percent (50%) of the then unvested stock options granted to
Executive if Executive has been employed by Asterias for at least 12 months. 
The severance compensation described in clauses (A) and (B) of this paragraph
may be paid in a lump sum or, at the election of Asterias, in installments
consistent with the payment of Executive's salary while employed by Asterias,
subject to such payroll deductions and withholdings as are required by law. 
This paragraph shall not apply to (x) termination of Executive’s employment by a
Related Company if Executive remains employed by Asterias, or (y) termination of
Executive’s employment by Asterias if Executive remains employed by a Related
Company.
5

--------------------------------------------------------------------------------


(iii)          Change of Control.  In the event Asterias (or any successor in
interest to Asterias that has assumed Asterias’ obligation under this Agreement)
terminates Executive's employment without "Cause" or Executive resigns for "Good
Reason" within twelve (12) months following a Change in Control, Executive will
be entitled to receive payment for all accrued but unpaid salary, accrued but
unpaid bonus, if any, and vacation accrued as of the date of termination of
Executive’s employment, and as severance compensation (A) payment of an amount
equal to 12 months of base salary, which shall be paid in a lump sum, subject to
such payroll deductions and withholdings as are required by law, (B) accelerated
vesting of one hundred percent (100%) of the then unvested stock options, and
(C) expiration of the restrictions on the shares of Restricted Stock granted to
Executive.  This paragraph shall not apply to (x) termination of Executive’s
employment by a Related Company if Executive remains employed by Asterias or a
successor in interest, or (y) termination of Executive’s employment by Asterias
or a successor in interest if Executive remains employed by a Related Company.
 
(b)                 Release.  Any other provision of this Agreement
notwithstanding, paragraphs (a)(ii) and (a)(iii) of this Section shall not apply
unless the Executive (i) has executed a general release of all claims against
Asterias or its successor in interest and the Related Companies (in a form
prescribed by Asterias or its successor in interest), (ii) has returned all
property in the Executive's possession belonging Asterias or its successor in
interest and any Related Companies, and (iii) if serving as a director has
tendered his written resignation as a director as provided in Section 7.
 
(c)                 Definitions.  For purposes of this Section, the following
definitions shall apply:
 
(i)            "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of Asterias.
 
(ii)            "Cause" means:  (A) commission of any act of fraud as determined
by the Asterias Board of Directors in good faith after providing Executive with
reasonable written notice of the specific act(s) at issue and a fair opportunity
to present his position (with the involvement of counsel) to the Board prior to
any decision being reached; (B) commission of any act of gross misconduct or
dishonesty with respect to Asterias or any Related Company which causes material
harm to either Asterias or any Related Company ; (C) indictment for, conviction
of, or plea of guilty or "no contest" to, any felony; (D material breach of any
provision of this Agreement or  of any proprietary information and inventions
agreement with Asterias or any Related Company; (E) failure to follow the lawful
directions of the Board of Directors of Asterias or any Related Company after
receiving written notice of the specific failure and fifteen (15) days in which
to cure such failure; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which Asterias, any Related Company, or any
of Asterias’ affiliates is a party, a material undisclosed (to the Asterias
Board of Directors or an audit committee of the Board of Directors) financial
benefit for Executive or for any member of Executive’s immediate family or for
any corporation, partnership, limited liability company, or trust in which
Executive or any member of Executive’s immediate family owns a material
financial interest; or (H) harassing or discriminating against, or participating
or assisting in the harassment of or discrimination against, any employee of
Asterias (or a Related Company or an affiliate of Asterias) based upon gender,
race, religion, ethnicity, or nationality as determined by the Asterias Board of
Directors in good faith after providing Executive with reasonable written notice
of the specific act(s) at issue and a fair opportunity to present his position
(with the involvement of counsel) to the Board prior to any decision being
reached.
6

--------------------------------------------------------------------------------


(iii)          "Change of Control" means (A) the acquisition of Voting
Securities of Asterias by a Person or an Affiliated Group entitling the holder
thereof to elect a majority of the directors of Asterias; provided, that an
increase in the amount of Voting Securities held by a Person or Affiliated Group
who on the date of this Agreement owned beneficially owned (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of Asterias; or (C) a merger or consolidation of
Asterias with or into another corporation or entity in which the stockholders of
Asterias immediately before such merger or consolidation do not own, in the
aggregate, Voting Securities of the surviving corporation or entity (or the
ultimate parent of the surviving corporation or entity) entitling them, in the
aggregate (and without regard to whether they constitute an Affiliated Group) to
elect a majority of the directors or persons holding similar powers of the
surviving corporation or entity (or the ultimate parent of the surviving
corporation or entity); provided, however, that in no event shall any
transaction described in clauses (A), (B) or (C) be a Change of Control if all
of the Persons acquiring Voting Securities or assets of Asterias or merging or
consolidating with Asterias are one or more Related Companies.
 
(iv)            "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)             "Good Reason" means (A) a diminution in Executive's base salary;
(B) a material change in geographic location at which Executive must perform
services (a change in location of the Asterias  office at which Executive will
primarily work will be considered material only if it increases Executive’s
current one-way commute by more than fifty (50) miles); (C) any material failure
of the successors to Asterias after a Change of Control to perform, or causing
Asterias not to perform, Asterias' obligations under this Agreement; (D) any
action or inaction of Asterias that constitutes a material breach of the terms
of this Agreement; or (E) any other material adverse change in Executive's
duties, authorities, responsibilities, or reporting structure (for example, if
Executive is required to report to anyone other than the Board of Directors of
Asterias or its successor, or if Executive is removed from the Board of
Directors of Asterias as a result of an action by the Board of Directors of
Asterias or by an action of BioTime, Inc.)."
 
(vi)            "Person" means any natural person or any corporation,
partnership, limited liability company, trust, unincorporated business
association, or other entity.
7

--------------------------------------------------------------------------------


(vii)          "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
 
6.                   Turnover of Property and Documents on Termination. 
Executive agrees that on or before termination of Executive’s employment,
Executive will return to Asterias and all Related Companies all equipment and
other property belonging to Asterias and the Related Companies, and all
originals and copies of Confidential Information (in any and all media and
formats, and including any document or other item containing Confidential
Information) in Executive's possession or control, and all of the following (in
any and all media and formats, and whether or not constituting or containing
Confidential Information) in Executive's possession or control:  (a) lists and
sources of customers; (b) proposals or drafts of proposals for any research
grant, research or development project or program, marketing plan, licensing
arrangement, or other arrangement with any third party; (c) reports, job or
laboratory notes, specifications, and drawings pertaining to the research,
development, products, patents, and technology of Asterias and any Related
Companies; (d) any and all Intellectual Property developed by Executive during
the course of employment; and (e) the Manual and memoranda related to the
Policies.

 
7.                   Resignation as a Director on Termination of Employment.  If
Executive’s employment by the Company is terminated for any reason or for no
reason, whether by way of resignation, Disability, or termination by the Company
with or without Cause, and if Executive is then a member of the Board of
Directors of the Company or any subsidiary of the Company, Executive shall
within two business days after such termination of employment resign from the
Board of Directors of the Company and from the board of directors of each and
every Company subsidiary, by delivering to the Company (or subsidiary as
applicable) a letter or other written communication addressed to the Board of
Directors of the Company (or subsidiary as applicable) stating that Executive is
resigning from the Board of Directors of the Company (or subsidiary as
applicable) effective immediately.  A business day shall be any day other than a
Saturday, Sunday, or federal holiday on which federal offices are closed.
 
8.                   Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between Asterias or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over the Company
and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless Asterias or a Related Company and Executive mutually agree
otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS).  Asterias, or a Related Company if the Related
Company is a party to the arbitration proceeding, shall pay the arbitrator’s
fees and costs.  Executive shall pay for Executive’s own costs and attorneys'
fees, if any.  Asterias and any Related Company that is a party to an
arbitration proceeding shall pay for its own costs and attorneys' fees, if any. 
However, if any party prevails on a statutory claim which affords the prevailing
party attorneys' fees, the arbitrator shall award reasonable attorneys' fees and
costs to the prevailing party consistent with the relevant statute(s).
8

--------------------------------------------------------------------------------


EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
9.                   Severability. In the event that any of the provisions of
this Agreement or the Policies shall be held to be invalid or unenforceable in
whole or in part, those provisions to the extent enforceable and all other
provisions shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included in this Agreement or the
Policies.  In the event that any provision relating to a time period of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period such court deems reasonable and enforceable, then the time
period of restriction deemed reasonable and enforceable by the court shall
become and shall thereafter be the maximum time period.
 
10.                Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.
 
11.               Complete Agreement, Modification.  This Agreement is the
complete agreement between Executive and Asterias on the subjects contained in
this Agreement.  This Agreement supersedes and replaces all previous
correspondence, promises, representations, and agreements, if any, either
written or oral with respect to Executive’s employment by Asterias or any
Related Company and any matter covered by this Agreement.  No provision of this
Agreement may be modified, amended, or waived except by a written document
signed both by Asterias and Executive.
 
12.               Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.
 
13.               Assignability.  This Agreement, and the rights and obligations
of Executive and Asterias under this Agreement, may not be assigned by
Executive.  Asterias may assign any of its rights and obligations under this
Agreement to any successor or surviving corporation, limited liability company,
or other entity resulting from a merger, consolidation, sale of assets, sale of
stock, sale of membership interests, or other reorganization, upon condition
that the assignee shall assume, either expressly or by operation of law, all of
Asterias’ obligations under this Agreement.
 
14.               Survival.  This Section 14 and the covenants and agreements
contained in Sections 4, 6, 7, and 8 of this Agreement shall survive termination
of this Agreement and Executive's employment.
 
15.                Notices.  Any notices or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
mailed by certified mail, return receipt requested, or sent by next business day
air courier service, or personally delivered to the party to whom it is to be
given at the address of such party set forth on the signature page of this
Agreement (or to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 15).
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive and Asterias have executed this Agreement on the
day and year first above written.


EXECUTIVE:
 
 
 
 
 
s/Pedro Lichtinger
 
Pedro Lichtinger
 
 
 
 
Address:
322 W.57th Street, Apt 35B
 
 
New York, NY 10019
 

 
ASTERIAS:
 
 
 
 
 
Asterias Biotherapeutics, Inc.
 
 
 
 
 
 
By:
s/Alfred D. Kingsley
 
 
 
 
 
Title:
Chairman
 
 
 
 
 
 
Address:
230 Constitution Drive
 
 
 
Menlo Park, California 94025



10

--------------------------------------------------------------------------------


EXHIBIT A
 
Job Title:  President and Chief Executive Officer


Description of Job and Duties:  Executive shall perform the duties and functions
as are normally carried out by a Chief Executive Officer of a developer of
pharmaceutical or medical products of a size comparable to Asterias, and as the
Board of Directors of Asterias shall from time to time reasonably determine. 
Without limiting the generality of the immediately preceding sentence, Executive
shall (i) manage stem cell research and development of technologies and products
for human therapeutic purposes based on human stem cells, including but not
limited to embryonic stem cells, induced pluripotent stem cells, and human
embryonic progenitor cells; (ii) participate in capital raising efforts on
behalf of the Company; and (iii) participate in the acquisition of companies in
the business of developing products and technologies in the field of human stem
cell research and regenerative medicine, or, the acquisition of assets of such
companies, to the extent that Asterias has or obtains sufficient capital for
such purpose, and.


Annual Salary: $400,000 commencing as of June 9, 2014.


Vacation and Sick Days Annually:  21 days.  For the year 2014, Executive shall
be permitted to take up to twenty (20) of such vacation days during the summer
of 2014 to attend to previously planned family commitments.


Equity Incentive Plan Awards:  (A) Options to purchase 1,000,000 shares of
common stock under the Asterias Equity Incentive Plan (the “Plan”) at an
exercise price of $2.34 per share, and on such other terms and conditions
consistent with the Plan as the Board of Directors determines, including vesting
in 48 monthly installments conditioned upon Executive remaining a full-time
employee at the end of the applicable month; (B) 200,000 shares of Restricted
Stock under the Plan, which shares shall be restricted under the Plan for a
period of one year with the restrictions to expire with respect to 16,667 shares
of such Restricted Stock each month Executive is employed by Asterias or a
Related Company (for example, after Executive is employed by Asterias or a
Related Company for one month, the restrictions will remain on 183,333 of the
shares).
11

--------------------------------------------------------------------------------


EXHIBIT B
 
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)            Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)            Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or
 
(ii)            Result from any work performed by the employee for his employer.


(b)            To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
12

--------------------------------------------------------------------------------


EXHIBIT C
 
PRIOR MATTERS
 
None
 
 
13

--------------------------------------------------------------------------------